Exhibit 99.2 Telesat Canada Announces Tender Offer and Consent Solicitation for Certain of its Outstanding Notes OTTAWA, CANADA, April 30, 2012 – Telesat Canada (“Telesat”), a wholly-owned subsidiary of Telesat Holdings Inc. (“Holdings”), announced today the launch of a cash tender offer and consent solicitation with respect to any and all of its outstanding 11.0% Senior Notes due 2015 (the “Senior Notes”) issued under an indenture dated as of June 30, 2008 (the “Senior Indenture”). Information with respect to the Senior Notes and other information pertaining to the tender offer and consent solicitation are set forth below: Security 11.0% Senior Notes due November 1, 2015 CUSIP 87952V AE6 Outstanding Principal Amount $692,825,000 Consent Date 5:00 p.m., New York City time, May 11, 2012 Tender Offer Consideration $1,030.00 Consent Payment $30.00 Total Consideration $1,060.00 (1) As of April 30, 2012. (2) For each $1,000 principal amount of Senior Notes, excluding accrued but unpaid interest thereon, which unpaid interest will be paid in addition to the Tender Offer Consideration or the Total Consideration, as applicable. (3) For each $1,000 principal amount of Senior Notes tendered prior to the Consent Date, excluding accrued but unpaid interest thereon, which unpaid interest will be paid in addition to the Tender Offer Consideration or the Total Consideration, as applicable. The Total Consideration includes the Consent Payment. In connection with the tender offer, Telesat is soliciting the consent of the holders of the Senior Notes to proposed amendments to the Senior Indenture (the "Proposed Amendments"). The principal purpose of the consent solicitation and the Proposed Amendments is to eliminate substantially all of the restrictive covenants, eliminate or modify certain events of default and eliminate or modify certain other provisions contained in the Senior Indenture. In order for the Proposed Amendments to be effective with respect to the Senior Notes, holders of at least a majority of the outstanding aggregate principal amount of the Senior Notes (excluding, for purposes of establishing such majority, Senior Notes beneficially owned by Telesat or its affiliates) must consent to the Proposed Amendments. Holders who tender Senior Notes are obligated to consent to the Proposed Amendments and holders may not deliver consents without tendering the Senior Notes. Each holder who validly tenders Senior Notes and delivers consents to the Proposed Amendments prior to 5:00 p.m., New York City time, on May 11, 2012, unless such time is extended by Telesat (the “Consent Date”), will receive, if such Senior Notes are accepted for purchase pursuant to the tender offer, the total consideration of $1,060.00, which includes $1,030.00 as the tender offer consideration and $30.00 as a consent payment. In addition, accrued interest up to, but not including, the payment date of the Senior Notes will be paid in cash on all validly tendered and accepted Senior Notes. The tender offer is scheduled to expire at 12:00 midnight, New York City time, on (and at the end of) May 25, 2012, unless extended (the "Expiration Date”). Tendered Senior Notes may be withdrawn and consents may be revoked at any time prior to the Consent Date but not thereafter.
